DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II (claims 16-21) in the reply filed on 11/15/21 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 1-15.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 16, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest at least one sub-portion of a sacrificial layer grown on the second surface of the patterned substrate; a nitride buffer layer selectively-grown on the first surface of the patterned substrate; and an epitaxial layer grown on the nitride buffer layer and the at least one sub-portion of the sacrificial layer, wherein a crystal surface of the epitaxial layer grows along a normal direction of the patterned substrate in combination with the remaining limitations called for in claim 16.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 16. Therefore, claim 16 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 17-21 are also allowed as they depend from an allowed base claim.
The closest prior art is Zhang et al. (2015/0280069), which discloses a similar semiconductor wafer configuration, but fails to disclose  a sacrificial layer grown on the second surface of the patterned substrate; a nitride buffer layer selectively-grown on the first surface of the patterned substrate; and an epitaxial layer grown on the nitride buffer layer and the at least one sub-portion of the sacrificial layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        January 10, 2022